Citation Nr: 1613316	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $3,225.43.

2. Entitlement to compensation under 38 U.S.C. 1151 for liver disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Pension Center's Committee on Waivers and Compromises (Committee) which denied the Veteran's request for a waiver of $35,182.47 indebtedness resulting from an overpayment of VA compensation benefits.

In an October 2011 decision, the Committee granted a partial waiver of $31,957.04 of the total $35,182.47 indebtedness.  The Board finds, therefore, that remaining amount of the overpayment at issue is $3,225.43.  

It is noted that in September 2013, the RO denied a claim for entitlement to compensation under 38 U.S.C. § 1151 for liver disease. Thereafter, the RO received a timely notice of disagreement in March 2014.  The Veteran is entitled to receive a Statement of the Case (SOC). Therefore, the Board directs that the RO issue a SOC in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record demonstrates that the Veteran requested a hearing in this matter in June 2010 in response to the initial May 2010 proposal to stop his compensation benefits effective December 27, 2001.  He was not afforded a hearing at that time.  

In the Veteran's June 2011 VA Form 9, he requested a hearing before a Veterans Law Judge live by videoconference.  A hearing was scheduled for August 31, 2012; however, it was postponed due to inclement weather.  The Veteran was rescheduled for a hearing on October 23, 2012.  On October 22, 2012, a request was received by the RO to reschedule the Veteran's hearing due to severe illness.  

While the claims file indicates that the Veteran failed to appear for a rescheduled hearing on January 8, 2013, the claims file does not indicate that the Veteran was provided any notice that a hearing had been scheduled or that he failed to appear for the hearing.  Consequently, the Board finds that the case must be returned to the AOJ to schedule another videoconference hearing to ensure due process requirements are met.  See 38 C.F.R. § 20.704.

To date, the Veteran has not been provided a SOC with regard to his claim for compensation under 38 U.S.C. § 1151 for liver disease.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board via videoconference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

2. Furnish the Veteran with a SOC pertaining to the issue of entitlement to compensation under 38 U.S.C. § 1151 for liver disease.  Also advise him that, upon receipt of this SOC, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of this additional claim to the Board. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




